         Case: 1:21-cv-01963 Document #: 1 Filed: 04/12/21 Page 1 of 3 PageID #:1



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

Margaret Randles,                                         Case No.

          Plaintiff,

v.                                                                     COMPLAINT

Nationwide Credit & Collection, Inc.
c/o Gregg Minkow
123 N. Wacker Drive, Suite 250
Chicago, IL 60606,                                        Jury Demand Requested

                             Defendant.

                                     JURISDICTION AND VENUE

     1- This court has jurisdiction pursuant to 28 U.S.C. §§1331, 1337, 1367; and 15 U.S.C.

         §1692k(d).

     2- Venue is proper because a substantial part of the events giving rise to this claim occurred

         in this District.

                                                PARTIES

     3- Plaintiff incurred a personal obligation (the “Debt”).

     4- The Debt qualifies as a consumer debt under the FDCPA because it was incurred

         primarily for personal purposes.

     5- Plaintiff is a resident of the State of Illinois.

     6- Defendant is a business entity with its principal office in the State of Illinois.

     7- Defendant acquired the Debt after it was in default and therefore qualifies as a “Debt

         Collector” under the Fair Debt Collection Practices Act.

     8- Defendant uses instruments of interstate commerce for its principal purpose of business,

         which is the collection of debts.




                                                      1
    Case: 1:21-cv-01963 Document #: 1 Filed: 04/12/21 Page 2 of 3 PageID #:2



9- Defendant regularly attempts to collects, or attempts to collect, debts that it acquired after

   the same were in default.

10- At all times relevant, Defendant owned the Debt or was retained to collect the Debt.

                         FACTS COMMON TO ALL COUNTS

11- On January 27, 2021, Plaintiff filed a voluntary Chapter 13 bankruptcy petition.

12- By filing a bankruptcy petition, Plaintiffs gained the protection of the automatic stay.

13- Despite the bankruptcy filing, on or around February 10, 2021, Defendant telephoned

   Plaintiff to collect the Debt.

14- Attempting to collect a debt that is subject to a bankruptcy stay violates the FDCPA

   because it misrepresents that the debt is owed when, due to the stay, it is not.

15- The FDCPA requires Defendant to maintain procedures reasonably adapted to avoid

   violations.

16- At the time Defendant mailed the Letter, Defendant knew, or should have known, about

   the bankruptcy filing.

17- Defendant violated the FDCPA

18- Defendant damaged Plaintiff.

                                             COUNT I

19- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

20- Defendant violated 15 USC § 1692e(2) by misrepresenting the character, amount, and/or

   legal status of the Debt.

                                             COUNT II

21- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

22- Defendant violated 15 USC § 1692e(10) by using false representations and/or deceptive

   means to collect, or attempt to collect, the Debt.




                                               2
    Case: 1:21-cv-01963 Document #: 1 Filed: 04/12/21 Page 3 of 3 PageID #:3



                                                COUNT III

23- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

24- Defendant violated 15 USC § 1692e by engaging in false, deceptive, or misleading

    methods to collect a debt.

                                         JURY DEMAND

25- Plaintiff demands a trial by jury.

                                   PRAYER FOR RELIEF

26- Plaintiff prays for the following relief:

            a. Judgment against Defendant for Plaintiff’s actual damages, as determined at

                trial, suffered as a direct and proximate result Defendant’s violations of the

                Fair Debt Collection Practices Act, pursuant to 15 U.S.C. §1692k(a)(1);

            b. Judgment against Defendant for $1,000 in statutory damages for Defendant’s

                violations of the Fair Debt Collection Practices Act, pursuant to 15 U.S.C.

                §1692k(a)(2)(A);

            c. Judgment against Defendant for Plaintiff’s reasonable attorneys’ fees and costs

                incurred in this action, pursuant to 15 U.S.C. §1692k(a)(3); and

            d. Any other legal and/or equitable relief as the Court deems appropriate.

                                                RESPECTFULLY SUBMITTED,

                                                Meier LLC

                                                By:/s/ Richard J. Meier
                                                Richard J. Meier, Esq.
                                                401 N. Michigan Ave, Suite 1200
                                                Chicago, IL 60611
                                                Tel: 312-242-1849
                                                Fax: 312-242-1841
                                                Richard@meierllc.com
                                                Attorney for Plaintiff




                                                  3
